674 S.E.2d 878 (2009)
In the Matter of Christine M. LIVINGSTON.
No. S09Y0281.
Supreme Court of Georgia.
March 9, 2009.
William P. Smith III, General Counsel State Bar, Jenny K. Mittelman, Asst. General Counsel State Bar, Atlanta, for State Bar of Georgia.
PER CURIAM.
In this disciplinary matter Christine M. Livingston failed to file a Notice of Rejection to the Notice of Discipline, after being properly served under Bar Rule 4-203.1(b)(3)(i), of the Georgia Rules of Professional Conduct. Therefore, Livingston is in default, has waived her rights to an evidentiary hearing, *879 and is subject to such discipline and further proceedings as may be determined by this Court. See Bar Rule 4-208.1(b).
The admitted facts show that Livingston was the closing attorney representing a mortgage company in a 2005 residential real estate closing; that she failed to file the deed filings necessary to complete the closing; that she abandoned the legal matter the mortgage company entrusted to her without cause, and to her client's detriment; and she was served by publication with a Notice of Investigation in this matter, but did not respond, which the Investigative Panel considered an aggravating factor.
Based on these admitted facts, Livingston has violated Rules 1.3, 1.4, and 9.3, all of the Georgia Rules of Professional Conduct found in Bar Rule 4-102(d). The maximum sanction for a violation of Rules 1.4 and 9.3 is a public reprimand and the maximum sanction for a violation of Rule 1.3 is disbarment.
Having reviewed the record we agree that a one-year suspension is the appropriate sanction in this case. It is hereby ordered that the name of Christine M. Livingston be suspended from the practice of law in the State of Georgia for one year from the date of this order. Livingston is reminded of her duties pursuant to Bar Rule 4-219(c).
One-year suspension.
All the Justices concur, except SEARS, C.J., HUNSTEIN, P.J., and THOMPSON, J., who dissent.
SEARS, Chief Justice, dissenting.
Livingston abandoned this case, causing injury to her client. She was served by publication with the State Bar's Notice of Investigation but has not deigned to file a response. The maximum sanction for her violations of the disciplinary rules is disbarment, and Livingston should be disbarred. Accordingly, I dissent.
I am authorized to state that Presiding Justice Hunstein and Justice Thompson join in this dissent.